 582DECISIONSOF NATIONALLABOR RELATIONS BOARDHoward Sober,Inc.andWilliam J. HlayLocal 773, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of AmericaandWilliamJ.Hlay.Cases 4-CA-4209 and4-CB-1320November 29, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn August 30, 1967, Trial Examiner Arthur E.Reyman issued his Decision in the above-entitledproceeding, finding that the Respondents had notengaged in the unfair labor practices alleged in thecomplaint and recommending dismissal of the com-plaint, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Charging Party filed ex-ceptions, and the Respondents filed answeringmemoranda to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, the an-swering memoranda, and the entire record in thecase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the complaint herein be, and it hereby is,dismissed in its entirety.General Counsel of the National Labor Relations Board,on behalf of the Board, by the Regional Director for Re-gion 4 issued an Order Consolidating Cases and a Con-solidated Complaint and Notice of Hearing. The con-solidated complaint alleges that the Respondent Uniondid engage in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(b)(1)(A) and (2) of theAct; and that the Respondent Company did engage in,and is engaging in, unfair labor practices within the mean-ing of Section 8(a)(1) and (3) of the Act. Each Respond-ent filed timely answer to the consolidated complaint,effectively denying the alleged violations of the Act.Pursuant to notice, the consolidated cases came on tobe heard before me at Easton, Pennsylvania, on June 27,1967, the hearing being closed on the same day. At thehearing the General Counsel and each of the Respond-ents were represented by counsel. Hlay, the ChargingParty, appeared as a witness on his own behalf and for theGeneral Counsel. Each party was afforded full opportuni-ty to call, examine, and cross-examine witnesses, topresent evidence relevant to the issues, to argue orallyupon the record, and to file briefs. Briefs filed on behalf oftheGeneral Counsel and the Respondents have beencarefully considered.Upon the record as a whole, and from my observationof the witnesses, I make the following:FINDINGS OF FACT1.THE RESPONDENTCOMPANY AND THERESPONDENTUNIONa.Respondent Company is, and at all time materialherein has been, a Michigan corporation engaged in thebusiness of transportation of motor vehicles, includingtrucks, both by truckaway and driveaway movements. Itmaintains its principal place of business in Lansing,Michigan, and has terminals in various States, includingone located in Allentown, Pennsylvania, this terminalbeing the only terminal involved in this proceeding. It an-nually performs more than $50,000 worth of services inStates outside Pennsylvania. This Respondent is, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.b.Respondent Union is, and has been at all timesmaterial herein, a labor organization within the meaningof Section 2(5) of the Act.TRIAL EXAMINER'S DECISIONARTHUR E. REYMAN, Trial Examiner: This is aproceeding under Section 10(b).of the National LaborRelationsAct, as amended, 29 U.S.C. Section 151,etseq.,herein called the Act.On November 22, 1966, William J. Hlay, an individual,filed a charge against Howard Sober, Inc., herein some-times called the Company. The same individual onFebruary 21, 1967, filed a charge against Local 773, In-ternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, herein sometimescalled Local 773 or the Union. Each charge asserted thatthe Company (Case 4-CA-4209) and the Union (Case4-CB-1320) "have engaged in, and are engaging in, cer-tain unfair labor practices affecting commerce" as setforth and defined in the Act. On May 10, 1967, theH.THE ALLEGED UNFAIR LABOR PRACTICESThe consolidated complaint alleges, and the respectiveanswers of the Respondents admit, that James Long hasbeen Allentown Terminal Manager of Respondent Com-pany at all times material herein, and has been an agent ofthisRespondent, acting on its behalf, and a supervisorwithin the meaning of Section 2(11) of the Act; and thatduring all such times John Wursta has been president ofRespondent Union and has been an agent of RespondentUnion, acting on its behalf and an agent within the mean-ing of Section 2(13) of the Act.The consolidated complaint alleges, and the respectiveanswers of the Respondents deny, that on or about Sep-tember 15, 1966, Respondent Union, by its agent,Wursta, caused Respondent Company to refuse to hireWilliam Hlay, and the Respondent Employer since thattime has refused and continues to refuse to hire Hlay168 NLRB No. 77 HOWARD SOBER, INC.because Respondent Union, by its agent, Wursta, causedRespondent Company to refuse to hire Hlay becauseHlay engaged in certain intraunion activities withinRespondent Union; and that the Respondent Companyhas refused and continues to refuse to hire Hay for thisreason. The activities of Wursta, and the refusal of theRespondent Company to hire Hlay are alleged to beviolations of Section 8(a)(1) and (3) on the part of theCompany, and violations of Section 8(a)(1) and8(b)(1)(A) and (2) on the part of the Union, all such viola-tions alleged to be in contravention of Section 2(6) and (7)of the Act.As an affirmative defense, the Respondent Union in itsanswer denies that it at any time caused the RespondentCompany to refuse to hire William J. Hlay or that it tookany action whatsoever at any time in regard to the em-ployment of Hlay by the Company or any other em-ployer; that the Union has no control over the hiring ofemployees by the Company and has never sought toestablish or create such control or to influence the Com-pany in any way whatsoever in regard to the hiring of em-ployees; and there is no warrant or justification for any al-legation that the Union caused the Company to refuse tohire Hlay for any reason whatsoever - that the hiring ofemployees is a matter for the decision of the Companyand the Union has no part therein.Counsel for the General Counsel, in her opening state-ment, clearly and succinctly stated the case:Miss Eames: Mr. Examiner, this case concerns arefusal to hire. It is the position of the governmentthat the Employer had made a commitment to hirethe charging party, that because of the charging par-ty's opposition activities within the local Union, thelocalUnion asked or demanded that the Employernot hire the charging party; that the Employerthereupon reneged upon his commitment to hire thecharging party; and that the reasons for this reversalof position was the request or demand of the Union,and the reason for the Union's request or demandwas the charging party's intra-union opposition ac-tivities.A.The Intraunion Activities of HlayWilliam J. Hlay is employed by Penn Dispatch, Inc., anAllentown trucking firm, and, in his words, ". . andleased, along with the truck I drive, to Trexler LumberCompany, 430 North 16th Street, Allentown, Pennsyl-vania." He is a member of Respondent Union, Local 773,and has been for approximately 3-1/2 years.He related some union activities engaged in by him. Hetestified that approximately 3 years ago, in December1964, after he had been in the organization for about 9months, he was very active in campaigning for memberswho were running for office. He supported a slate of can-didates who were running against the incumbent officers,and, during the course of his campaigning,distributedliterature for his candidates, called at barns where em-I In connection with the letter of May 16, 1965, directed to the secre-tary-treasurer, there is in evidence a document headed "Charges arebased on the proceedings from May 9, 1965," which reads as follows:At approximately 9:10, our president stated that in view of the factthat there were not enough members present to conduct the meeting,he would entertain a motion to adjourn Under the question, it wasasked if the meetings over the summer months would be adjourneduntil September also, and the reply was yes. The motion was passedwith only one vote opposing it. The meeting was adjourned along with583ployees who were also in Local 773 and members thereofwere located, talked to the opposition slate "and natu-rally, I done the best I could for the opposition."Twelve members of the Union on February 17, 1966,preferredcharges againstJohn Wursta, president of theUnion, "in accordance with the Constitution and By-lawsof Local Union No. 773," the first count of the charge al-leging that Wursta had intentionally misled the member-ship of the Local for his own personal gain and otherssimilarly situated in connection with paying $50 per weekto each person entitled to an automobile from the Localin order to maintain the car rather than have the Localcontinue to rent the cars as had been the practice; and asecond count, concerning a violation of proper procedureunder the constitution and bylaws of Local 773 in theconduct of a meeting of members of the Local. Hlay wasone of the 12 men who signed the charges and the onewho presented them at a hearing before the local unionexecutive board acting as the governing board to deter-mine whether or not there was merit to the charges aspreferred.Wursta, as president and exofficio member ofthe executive board, did not sit at the hearing, anothermember being appointed in his place. Eventually, thecharges against Wursta weredismissed.Hlay proposed an amendment to the bylaws of theLocal Union dated September 12, 1964, submitted overthe signature of Hlay and some 30-odd other members ofthe Local to amend the local union bylaws to provide thatno person would be entitled to vote unless a member ingoodstandingof the Local Union for atleast3 monthsprior to day of voting and to provide that a membershould not be entitled to vote had he been on awithdrawal card and had not presented it to the LocalUnion and been reinstated at least 3 months "prior to theday of voting." According to Hlay, and his testimony isnot disputed, the amendment was presented at one of theregularmeetingsand read. He said that the constitutionalso stipulates that such an amendment should be read attwo meetings and at the secondmeetingbe voted on; thatthe amendment was read at the first meeting after its sub-mission but at the secondmeeting ". . itwas justdiscussed and there was no vote taken on it by the mem-bership at thattime."Hlay was not sure of the date of thesecond meeting because, he said,meetingswere held onthe second Sunday of each month and he could not recallwhether the amendment was presented the first time atthe Septembermeeting orthe October meeting. In anyevent, it was presented to the membership prior to the1964 election. The purpose of the introduction of theproposed amendment, according to Hlay, was to give theopposingcandidates an equal opportunity to be elected tooffice.Subsequent thereto, a letter dated May 16, 1965,directed to the secretary-treasurer of Local Union 773and signedby some 20 members of the Local, includingHlay, protested action taken by Wursta at a meeting ofthe membership held on Sunday, May 9, 1965.1 Underdate of June 15, 1965, Paul M. Barnard, secretary-treas-the other meetings for the summer months. Several violations haveoccurred in the above proceedings that are outlined in the charges en-closed.It is understood the president had every right to start the meetingas early as he did because the starting time is set at 9:00. Ordinarilythey never start until much before 9:30 and by then, enough membersare present to conduct the meeting. Sunday being a religious day,members have services to attend. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDurer, addressed a letter to Hlay, referring to the protest"we received on May 17, 1965, and you signed, in re-gards to the action taken by our president John Wursta,at the time a regular monthly meeting was scheduled, butwas called off, was read at our executive board meetingon Friday, June 11, 1965." This letter went on to statethe circumstances of the protest. A section of the bylawsregarding a quorum and another section regarding regularmeetings were mentioned, and the letter concluded by ad-vising Hlay that ". . . at our regular monthly meeting onSunday, May 10, 1964, [sic] a motion was made andsecond. `That all future regular meetings, be suspendedfor June, July, and August."' Under the date of June 21,1965, a letter signed by 13 members of the Union wassent to Barnard acknowledging receipt of his letter ofJune 15, commenting on it, and concluding: "Finally,because the Local Union Executive Board did not takeaction within the time limit prescribed in Section 18:03 ofour by-laws, this matter has been forwarded on to theJoint Council and also to our General President so thatthis matter may be cleared up without delay."The incidents related above constitute the full extent ofHlay's activities in connection with intraunion affairs asinvolved herein. Obviously, he was politically opposed toPresident Wursta and the Wursta administration.B.Hlay's Effortsto Obtain Employmentwith the CompanyHlay, as an employee of Penn Dispatch,Inc., for theapproximately 3-1/2 years prior to the hearing herein,delivered lumber for Trexler Lumber Company (Trexler)to the Respondent Company's terminal in Allentown,such deliveries being made two or three times a week.During October 1965,he became desirous of changingjobs and several times thereafter asked JamesLong, Al-lentown terminal manager of the Company,for employ-ment.His reason for wanting to change his job wasbecause he had learned that he could make from $20 to$25 more per week working for the Respondent than hewas making as an employee of Penn Dispatch. On thefirst several occasions when he asked Long for a job,Long at least twice answered facetiously that the only jobopen was his, to which Hlay replied in kind,saying hewould take it.More seriously,Hlay testified that Longtold him that he had a waiting list, but suggested that Hlayrenew his request from time to time and he would keepHlay in mind. Hlay followed this suggestion and didfrequently request Long for employment. Hlay said thatsometime in July 1966,Long hired a person known toHlay only as"Skeeter," and that,when he again ap-proached Long, he was told by the latter that he hadpromised the man a job and could not put Hlay on aheadof him.About amonth later it appears that Long hiredone Tom Wolfinger;that he again approached Long andtold him that he thought he was going to get the job, thathe was on the list; Long replied that he was on the list andand that he had not forgotten about Hlay.Hlay related that shortly thereafter on a day when hewas unloading a truck Long came out of his office andasked Hlay how old he was, that he replied that he was38, and that Long said nothing more but returned to hisoffice.On this occasion,Hlay said he spoke to severalmembers of Local 773, who remarked to him that itlooked like he (Long)was going to put him on,and Hlayreplied that he certainly hoped so. Hlay then approacheda friend of his in charge of ordering lumber for the Com-pany, Russell Santee, and asked him if he could help himout, "... if he would not go to Mr. Long and ask Mr.Long if he would give me a job there. Mr. Santee said,yes, he would." Hay said that Santee took him into the of-fice, told Long that he was looking for a job and that Longreplied that he knew it, had him on the list, had him inmind, ". . . and I will do what I can for him."Russell Santee, called as a witness by counsel for theGeneral Counsel, testified that he had been employed attheAllentown terminal of the Company for about 22years and that he presently is yardman, responsible forgetting the equipment ready for the men working on theline and checking in the equipment as it comes in ontrucks.He said that he came to know Hlay during thetimes the latter was delivering lumber to the terminal andthat, as a member of Local 773, was acquainted with itspresident,Wursta. He confirmed the fact that Hlay hadasked him to speak to Long and that he remembered aconversation he had with Long concerning Hlay inLong's office. He said "Jokingly, I went up to Mr. Longat the window and I said, how about hiring this man? So,in turn, Mr. Long and Mr. Hlay were talking together,and I left the room." He said that sometime around themiddle of September he asked Hlay for his name and ad-dress in the event that Long should ask for his name andsometime after that Long came from the driver's roomand asked him the name of the man delivering lumber andthat he gave Long Hlay's name and address. Santee doesnot hold a supervisory position with the Company and,although a member of the Union, does not act as a stew-ard or in any other representative capacity. He said hebecame friendly with Hlay during the times lumber wasbeing delivered, but he was not a personal friend in the so-cial sense. He knew that Wursta came to the terminalfrequently on union business, talked to the men whilethere, and handled grievances or complaints on behalf ofunion members. He said that he had not seen Wursta withLong on the day Long asked him for Hlay's name, norhad he seen Wursta with Long at any time during the dayprior to the time Long asked him for Hlay's name and ad-dress.He could only say that he knew that Hlay had attimes spoken to Long and that Hlay had reported to himwhat Long had said. In Santee's opinion, Hlay was wellliked by company drivers.Hlay testified further:Well, on September 2, 1 think it was on Friday, Ijust finished unloading a truck and Mr. Long ap-proached me, and he says to me, he says, how muchtime, or how much notice, do you have to give youremployer to change jobs. I told him well, I didn'thave to give any notice, because Penn Dispatch wasa labor pool, and if I didn't show up for work the nextmorning or the next week, they would just putanother man from the pool on my job. So he says,well, as you probably know, he says, we are going tohave an opening at Howard Sober, and I am thinkingof putting you on, he says. The only thing is, he says,I have to post this job and if nobody bids on it, hesays, the job is yours.... Well, I was very happy tohear about this. And he also says to me, he says, youwill have to work in the shop. And, he says, you willalso have to work nights. I says, I don't really carewhere I work as long as I get the job.Hlay said that Long had told him that they would saynothing about the job until it was definite and that, whenSantee asked him what Long had said, he told Santee "he HOWARD SOBER, INC.585promised to give me a job if nobody bids on it."2 It seemsthat it was after this conversation that Hlay gave Santeethe slip of paper showinghis name andaddress. Over ob-jection of counsel for each Respondent, I permitted Hlayto testify that, on September 16, he was approached bySantee who told him that he did not want to upset him butthatWursta was there. Long came out of the office andasked Santee for Hlay'sname,that he gave Long thepiece of paper showing Hlay's name and telephonenumber, and Long took it with him and went back into theoffice.Hlay testified that on September 22, while he wasmaking delivery, Santee told him the boss wanted to seehim, and that Santee took him to Long's office and thenleft and that a conversation then took place between him(Hlay) and Long, in which Long said, in part:he says, understand, I don't have anythingagainst you personally. He says, I don't even knowyour name, other than you coming in with deliveries.But he says, I just can't put you on at this time. Hesays, I have been hearing unfavorable reports aboutyou. And I says to him, what kind of reports andfrom whom? He says, well, from different people andemployers. And I says to him, well, I says whatcould my employers tell about me? I says, I have noaccident record. And, I says, as far as I know, mywork record is good. He says, I've been hearing un-favorable reports and the Companydoesn't think itwould be a good idea to put you on at this time. I saysto him, the Company? What do youmean? I says, Ithought you done the hiring and the firing. Mr. Longsays to me, I only do what I am told. He says, un-derstand, we are not closing the door permanently.He says, this doesn't mean we will not put you on ata later date. But, he says, we cannot do it just at thistime. He says, don't depend on it. I says, well, I wasdepending on it. I says, I was looking forward to it.That was the end of the conversation.Hlay testified that on the following day he said that heasked Harry Bogh, the president of Trexler, if anyone hadcome to him within the last 90 days concerning him as ajob applicant for any place of employment and Boghreplied no, that no one had ever asked about Hlay sinceHlay had been with them. Hlay testified that he thenspoke to Alan Minnig, supervisor at Penn Dispatch, andwas informed by Minnig thatno onehad asked himanything concerning his ability on the job.3In what apparently was a final effort to obtain employ-mentwith the Company, Hlay called Union PresidentWursta on the telephone. In answer to a question as towhether, after the conversation reported above, he hadany conversation with Wursta he replied:Yes, I did. As a matter of fact, September 27, Icalled Mr. Wursta at his home about 7 o'clock, ap-proximately 7 o'clock in the evening, and I had aconversation with him, and I did not let Mr. Wurstaknow that Mr. Long had already refused to hire me..I said to Mr. Wursta, I said, I have been thinkingI have been wanting to change jobs. I says, I wouldlike to get a job at your old barn, Howard Sober's. Isaid, is there anything you can do for me? Mr.Wursta says, no. I believe I said, huh, or what? Hesays to me, no, he says, I don't want to go over there.He says, I don't want to intercede for anybody,because, he says, I don't want to be obligated to any-body. He says, that was my former place of employ-ment. I says, I was hoping you would. Plus the fact,he says, Bill, he says other things in my behalf. Isays, what do you mean? He says, you know the wayyou conduct yourself at union meetings and you sub-mitted the charges against me for the automobile. Hesays, these things I don't forget. He says, after all,take these things into consideration.I says, I wasonly one of 12 that signed those charges. He says,yes, but take those things into consideration. Hesays, after all, he says, there was nothing to it withthe new cars. He says, that was not my doings; thatwas the Executive Board's doings. I was the fall guy,he says. He says, there was nothing to it. I was ex-onerated.Which he was. He says, I was exoneratedand all that. He says, if I went to bat for somebody,he says, yes, I could. He says, I could. I said, I washoping you would. He says, well, let me talk to youanother time. I says, okay, I am glad you talked tome. I says, I was hoping there was something youcould do for me. He says, well, you take a lot of stuffinto consideration. He says, now, there is anotherman; there is Johnny Zeigler. He says, I went to batfor Johnny Zeigler and things didn't go his way andhe blames me for that and I didn't have anything todo with it. He says, take this stuff into consideration.I says, well, I was hoping you would help me out. Hesays, call me another time. I says, all right, I will.That was the end of the conversation with Mr.Wursta.On cross-examination, Hlay said that the only dif-ference of opinion he had had with Wursta, other thanwhat otherwise had been mentioned, was the way Wurstaconducted union meetings, "which I often told him." Hesaid that as president of the Union, Wursta acted as chair-man and "I did disagree with him and I did discussseveral things from the floor with him at union meetings.But other than a union meeting I don't think so," fromwhich it may be inferred that the conflict existing betweenthe two men, if it did exist, arose solely out of the wayWursta and the executive board administered union af-fairs.As an estimate of the number of times he had talked toLong, Hlay thought it would be about 50 times within a 6-month period.From my observation of Hlay as a witness both ondirect examination and on lengthy cross-examination, Iam of the opinion that he really believed that Long had2Another conversation between Hlay and Long in the presence of San-tee, to which I do not attach much significance,was related by Hlay.Approximately a week later,September 9, I was unloading thetruck in front of the office. As a matter of fact, there is a small doorthat leads into the office, and it was approximately 4 o'clock in the af-ternoon and the shop was working overtime and Mr. Santee had tocome out of the wash room and he was going home,and Mr. Longcome out of the office behind him and says, aren't you workingtonight,Russ? Russ says, no. He says,aren't you working tomorrow?And Russ says, no And Mr Long says, boy,Iwish I was rich. So Isays to Mr. Long, I says, I can work tomorrow, Mr Long. And hepoints Ins finger at me and he says,Imight tap you sooner than youthink.It was a short conversation.Regarding the conversation of September 9, reported by Hlay, he saidthat several people were there and heard the conversation,including oneSteve Kirtz and one Bob McLafferty, who were assisting in unloading thetruck. Neither of these two men were called as witnesses. Hlay said thathe had talked to McLafferty and Kirtz and they told him that they hadheard Long tell him"that he was going to tap me sooner than I thought,"but when he asked them if they would be willing to sign a statement to thateffect they refused, saying they did not want to get involved in the matter. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDpromised him a job, and, on the basis of strong suspicion,concluded that Wursta had prevented his employment bythe Respondent Company. On October 13, 1966, he par-ticularly noted the employment of Clifford Treece. Thesuspicion in his mind was confirmed, I think, after Longhad told him that he had no idea when the Companywould again hire a man and "just politely told me to forgetabout it." To him, it appears Long's statement to himmeant that he had no chance of employment with theCompany.C.Wursta's Version of His Position in Regard to HlayThe recollection of John Wursta in connection with thetelephone call received by him from Hlay was related byhim on direct examination-... approximately 7:25 p.m. I received a telephonecall.The reason I say 7:25 is that I had an importantmeeting at 7:30 and I was running late. ][ looked atmy watch and I got a telephone call and Mr. BillHlay called. He said, this is Bill Hlay. I said, how areyou, Bill, what's up. He said, will you do me a favor.I said, sure, Bill, what can I do. He says, put in agood word for me at Howard Sober's. I said, Jeez,Bill I can't do that. I said, I don't recommend or in-tercede for anybody, not even for my own borther. Isaid,Iwill do anything else for you but I just don'trecommend anybody because there are 150 or 200people looking for certain job openings and, I said, Ido not intercede. I said, Look, Bill, why don't youcallme anothertime.I said, I have an importantmeeting. With that, he said, so long, John, and I said,so long, Bill, and I hung up.In response to a question as to whether in the course ofthe conversation he remembered saying anything to Hlayabout his having filed chargesagainsthim,Wurstatestified:Yes, I do. He said, I guess you're going to get mebecause I appeared. I said, Look, Bill, you are one oftwelve.What difference does that make? You are agood union man and you acted good. I felt we neededmore men like that. Anybody active and interestedin the organization, and the Union, I certainly ap-preciate it.More than that, I haven't said a word tohim. I said, Bill, look, you are only one of twelve. Isaid, you took an active part in it. I hold no malice oranimosity for that. We have been the best of friendsever since.Wursta testified further that he did not say anything toHlay about the way he conducted himself at meetings, didnot particularly recall that he had said anything about Zei-gler although he said he might have said "that Johnny Zei-gler is after me for a job over there, too. I don't recall."On cross-examination by counsel for the Union, Wurstarecalled that 2 or 3 years ago Zeigler, a member of Local773, had asked him for assistancein gettinga job with theCompany and that he had told Zeigler that he would notintercede for anyone. He deniedtellingHlay that hewould not recommend him because of the way he con-ducted himself atunion meetings;he said that Hlay didnot conduct himself atunion meetingsin any way dif-ferent from anyone else, that he was "good" at a unionmeeting; and denied that he had ever told Long not to hireHlay or had ever said anything to Long concerning Hlay.On cross-examination by counsel for the Company,Wursta did not recall asking Long whether or not he knewHlay and had "no idea of the relationship or what goes onbetween Bill and Mr. Long."Without the knowledge of Wursta, Mrs. William J.(Rosalie G.) Hlay monitored, overheard, and recorded bytape the telephone conversation between her husbandand Wursta. Over objection by counsel for the Respond-ents, I received in evidence, and heard a playback of, thetape recording. The tape, together with a typewritten, ink-corrected transcript, is in evidence herein (G.C. Exhs.SA, SB). I listened to the recording at the hearing and atthis writing have had the tape played back to me.4The recollection of Hlay and the recollection of Wurstaas to the content of their conversation, as can be ob-served, are more or less in accord, but different import istaken by each. (I assume without knowing that Hlay be-fore testifying had read the transcript of the conversa-tion.)Wursta obviously was surprised that the call hadbeen monitored. After hearing and observing each wit-ness, andhearing the tape (which is not garbled) and read-ing the transcript, I believe that Hlay reached Wursta atan inconvenient time for Wursta; that Wursta was notinclined to assist Hlay in any way because for one reasonhe did not want to be obligated to the Company, and foranother he harboredsomeresentment against Hlaybecause of Hlay's activities affecting local union affairs.It is clearly apparent that Wursta's refusal to intercede onHlay's behalf was because of his desire not to becomeobligated to the Company - that 'was his main thought; hispersonal reason I believe to have been secondary.Neither reason, nor the combined reasons, could withoutmore support a finding of an obligation on the part ofWursta toassistHlay in his efforts to obtain employmentwith the Company.Obviously, in the face of the denial of Wursta that hehad talked to Long concerning the ambition of Hlay to beemployed by the Company, proof of animus on the partof Wursta against Hlay must be proved by strong circum-stantial evidence.D. Long's Versionof Hlay's Effortsto Obtain Employ-ment With the CompanyCompany Terminal Manager James Long testified thathe was responsible for the hiring of employees for theCompany at the Allentown Terminal, that the Companywithin recent times had hired very few men, and that, asa general rule, the last few employees hired were throughrecommendations of previous employees or relatives ofregular employees.He said that,after it had been decidedto hire a particular man, he was brought in and requiredto fill out an application for employment and then sent fora physical examination.He explained that the Company4At the hearing, the introduction of the tape and the playback were ob-jected to by counsel for the Respondents, the objections raising thequestion of whether the tape recording of the telephone conversationbetween thebusinessagent of the Union and the Charging Party withoutthe knowledge of the business agent who received the call is a violation ofthe Federal Communications Act (Communications Act of 1934, Sec605, 47 U.S C.A 605). While evidence which is obtained by means whichviolate provisions of the Federal Communications Act is not admissible,in a court of the United States (e g , wiretapping), the recording of atelephone conversation with the consent of one of the parties to it does notconstitute an interception in violation of the provisions of the Communi-cations Act prohibiting interception of communications.United States vLewis,87 F. Supp 970 (D.C D.C 1950), reversed on other grounds 184F.2d 394 (C.A D.C) Accord-Battagliav.United States,349 F.2d 556,559 (C.A 9 1965) cert. denied 382 U.S 1021, and cases cited HOWARD SOBER, INC.587does not take applications in advance of employment;that, after an applicant was informed that he was about tobe hired, he then was required to fill out an applicationform and considered to be on the payroll. He explainedfurther that the InterstateCommerce Commissionrequires a physical examination every 3 years for driversand, insofar as the Company is concerned, all shop em-ployees. The record of the result of the examination of aman by the Interstate Commerce Commission, togetherwith a report of the doctor, is kept on file by the Companyand the man is given a card indicating the date on whichthe examination was given and approved. Long testifiedthat a new employee does not start on the job until aftera physical examination although possibly there had beenexceptions to the rule.Long testified that Hlay had asked him "any number oftimes" if there was a possibility of work with the Com-pany, and that he had replied that there was that possibili-ty; that he had asked Santee whether he had Hlay's nameand telephone number, or name and address; that he didnot recall that Wursta was present at that time. In connec-tion with a conversation he had with Hlay, at the time hetold Hlay that he would not hire him at that time, Longtestified:Mr. Hlay asked me why. The best I could answerhim or that I could answer you would be that I toldhim from remarks that I had heard, overheard in theshop, I decided to hire the other man, another man.The only thing that I can recall saying is that I haddecided to hire the other man as the better of the two,of the choice that I had of the two. I do not recall thatI gave any specific reason.He said that he heard through the men in the shop thatHlay was "happy-go-lucky"; that he made no effort tocheck on Hlay with any other employers.Clifford Treece was hired by Long on October 13,1966. It appears from the testimony of Long that approxi-mately 2 years before this he had received a telegramfrom Bruce King, an official attached to the executive of-fices of the Mack Company at Munfield, New Jersey,recommending Treece to Long as a fine driver, and sug-gesting that, if it was possible at any time, for Long to giveTreece consideration for a job. Long at that time recordedthe name of Treece and kept a memorandum in his deskdrawer for future reference. Subsequently, Long talkedto Treece several times, and, when the job opening arosein the fall of 1966 and the job had been posted accordingto the requirements of the labor agreement between theCompany and the Union, Treece was put on the payroll,qualified according to the requirements of the InterstateCommerce Commission, and passed his physical ex-amination. Long did not recall having any conversationwith Hlay in which he mentioned the fact that a job wouldhave to be posted for bids, saying that he did not knowwhy he would discuss something like that with Hlay.5At the time King communicated with Long, King wasin charge of a training program for the sales departmentfor the Mack Company. It seems too obvious to mentionthat the recommendation of King made to Long onTreece's behalf would carry great weight, especially ifTreece was found to be a qualified, competent driver.Between April 1965 and June 1967, Long hired fourmen: one Flippovits in April 1965; one Wolfinger inFebruary 1966; Warren Ritter ("Skeeter") in July 1966;and Clifford Treece in October 1966. Long denied that heever had made a commitment to Hlay that he was hired,or that he had a job with the Company or that he had everintended to make any positive commitment to Hlay thatthe job was his. In connection with the hiring of Treecerather than Hlay, Long was emphatic in stating that hefelt that in Treece he had picked the one of the two whohe thought was best qualified for the job. Long said thathe had never discussed the hiring of Hlay or Treece withWursta, that Wursta had never told him not to hire Mayor not to hire anyone else. Long said he had no knowledgeof Hlay's activities within the Union, and that the firsttime he was aware of any activity on the part of Hlaywithin the Union was at the time he received the notice ofhearing in this case.6In connection with the employment of Treece, Longsaid he had talked to him several times, in person and onthe telephone, between the time King had recommendedhim and the day Treece was hired. It appears that Hlay,among other applicants, was not the only qualified driveror shopman available to the Company for many monthsprior to the employment of Treece on October 13, 1966.Treece, as a witness called by the General Counsel,testified to the following effect:He was hired by Long on October 13, 1966, took aphysical examination and met the requirements of the In-terstate Commerce Commission on that day, after havingtalked to Long in either late September or early Octoberand given his then employer a 2 weeks' notice of his in-tention to leave to accept the job with the RespondentCompany. In the Autumn of 1964 he had frequently,through telephone calls and personal talks with Long,suggested that he might be employed by the Company,some of these times being when he was making deliveriesto the Company for, his employer, Roadway ExpressCompany. It was his recollection that, about 2 months be-fore he was hired or in the middle or latter part of themonth of August, he spoke to Long concerning possibleemployment, and that it was either in late September orearly October that Long spoke to him over the telephone,Long having called him, and inquired as to his availabilityfor work. Before going to work for Roadway Express,Treece had worked as a driver for Burro Bus Company inCalifornia.He said that up until the time of his employ-ment by the Company, he had not known Wursta. BurroBus Company, a charter and tour company, had assignedTreece as driver on chartered bus tours;' in early 1964,Mack Truck Company had organized a training programfor employees in their sales department and Burrofurnished Mack with busses for a period of about 2 years,taking Mack personnel over the country on seminars overa period covering that time. During this time, Treecedrove about I week out of every month for the 12 monthsof each year and during that time became well acquaintedwith King. It was because of the favorable impressionKing formed concerning Treece that King recommended5At the time of the hearing, the Company employed 43 men at its Al-6Long said that neither King nor anyone else from Mack Truck Com-lentown Terminal. Fourteen of these men were working in the shop, sixpany had recommended Ritter, Wolfinger, or Flippovits, but that each ofmen were on layoff status, and the others worked as drivers Approxi-them was recommended to him by employees.mately 95 percent of the business of the Company at its Allentown Ter-Treece testified that he had worked for that Company for 11 years.minal is for Mack Truck Company. 588DECISIONSOF NATIONALLABOR RELATIONS BOARDTreece to Long. The recommendation of King to Longwas made at the request of Treece.An incident bearing only on the question of credibilityas between Treece and Hlay, according to Treece, oc-curred at a time when Hlay, whose name was then un-known to Treece, said to Treece, while making deliveryof lumber, "enjoy it now . . . because it won't last muchlonger." Treece said he was disturbed by this, asked Longabout it, and Long told him he had nothing to worry aboutin connection with the loss of his job. Hlay was recalledto testify, and did, that the only thing he had everdiscussed with Treece was the unloading of lumber whenhe might have exchanged a casual word or two, or a jokeor two with Treece and to specifically deny that he hadmentioned Treece's job. I feel it unnecessary to decidethe question of relative credibility between the testimonyof these two men, since it could in no sense affect the ulti-mate result I shall reach.Long did not impress me as a person who readily wouldaccede to a demand or request or suggestion from a unionofficial that he either hire or refuse to hire any individual.Wursta, I believe, is one who would not recommend orwould independently interfere in his official capacity withthe employment practices of the Company unless he felta union-management question was involved. No suchproblem is apparent here. That scintilla of evidence insupport of interference by Wursta with Hlay's opportuni-ty for employment by the Company is absent here. It istrue that an inference may be drawn that Wursta mighthave harbored personal animus against Hlay (althoughWursta has denied this), but there is no substantial proofthatWursta warned Long not to hire Hlay. I haveweighed the evidence; the testimony of Santee, Wursta,and Long in respect to Wursta's visits to the Company'sterminal, perhaps one on the day or within a day whenLong in effect informed Hlay that the latter would not behired at that time, cannot justify another inference thatWursta must have informed Long that he was opposed tothe employment of Hlay by Long. The facts do notestablish that the Respondent Company had knowledgeofHlay's intraunion activities prior to the hiring ofTreece - an element I consider essential to support an8(a)(3) violation.The time sequence involved here has been considered,and found not to be helpful in the resolution of thequestions involved in this case. The proposed amendmentto the bylaws of Local 773 was made September 12,1964; the protest against Wursta's conduct of the meetingon May 9, 1965, was made on May 16 of that year, andthe subsequent letter of union members to the secretary-treasurer of Local 773 was under date of June 21, 1965;the charges preferred against Wursta concerning the useof cars for officers and business agents of the Union werepreferred on February 17, 1966. It was during the middleof September 1966 that Hlay was informed by Long notto depend on getting a job with the Company; and Treecewas hired on October 13, 1966, after the previous em-ployment of three other men.Long said he hired Treece instead of Hlay because heconsidered Treece to be the more reliable of the two. It iscontended on behalf of the Respondent Company that thehiring to fill a job vacancy was solely within the discretionof the Company, absent the showing by positive proofthat the Union interfered with the hiring of Hlay.Neither of the Respondents called a witness, and de-pend on their respective motions to dismiss the complaintas not supported by the preponderance of the evidence.I shall grant the motions.In weighing the value of the evidence in this case, Ihave tried to avoid specious inference, and at the sametime allow proper weight to legitimate inference. Since nodirect evidence has been proffered to establish companyknowledge of union antagonism against the employmentof Hlay, the General Counsel is necessarily relying on in-direct or circumstantial evidence to establish unlawfulmotivation. The same standard applies to findings basedon indirect proof; i.e., they must be supported by substan-tialevidence. InAppalachian Electric Power Co. v.N.L.R.B.,93F.2d 985, 989 (C.A. 4), substantialevidence was defined as "evidence furnishing a substan-tialbasis of fact from which the fact in issue canreasonably be inferred; and the test is not satisfied byevidence which merely creates a suspicion or whichamounts to no more than a scintilla or which gives equalsupport to inconsistent inferences." The structure of em-ployer discrimination erected by the General Counsel inthis case rests on too weak a foundation to support thesubstantial evidence test. See alsoRiggs Distler & Co.,Inc.v.N.L.R.B., 327F.2d 575, 580 (C.A. 4), andN.L.R.B. v. Shen-Valley Meat Packers, Inc., andAmal-gamated Meat Cutters and Butcher Workmen of NorthAmerica, Local 393, AFL,211 F.2d 289, 293 (C.A. 4).Concluding FindingsAlthough my sympathy might lie with Hlay, it couldjust as well lie with Treece had he been passed over foremployment and Hlay had been successful in his desireto obtain work with the Respondent Company. This com-ment has no import; the fact is, and I find, that Long hiredTreece because he believed Treece to be better qualifiedfor the job.I find that the allegations of violations of the Act, as al-leged in the complaint, are not supported by the prepon-derance of the evidence; and that the motion of theRespondents to dismiss the complaint should be granted.Upon the foregoing findings of fact, I make the follow-ing:CONCLUSIONS OF LAW1.The Respondent Company is, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent Union is, and has been at all timesmaterial herein, a labor organization within the meaningof Section 2(5) of the Act.3.The Respondents have not, nor has either of them,engaged in or is engaged in unfair labor practices as al-leged in the consolidated complaint.4.The consolidated complaint herein should bedismissed in its entirety.RECOMMENDED ORDERIt is recommended that the Board enter an orderherein dismissing the consolidated complaint.